Name: Commission Regulation (EEC) No 2591/81 of 4 September 1981 amending Regulations (EEC) No 2226/78 and (EEC) No 980/81 in respect of the beef and veal products which may be bought in to intervention in certain Member States and the coefficients therefor
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/6 Official Journal of the European Communities 5 . 9 . 81 COMMISSION REGULATION (EEC) No 2591 /81 of 4 September 1981 amending Regulations (EEC) No 2226/78 and (EEC) No 980/81 in respect of the beef and veal products which may be bought in to intervention in certain Member States and the coefficients therefor tion buying-in prices and amending Commission Regulation (EEC) No 980 / 81 (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 6 (5) (c) thereof, Whereas the coefficients referred to in Article 6 ( 1 ) of Regulation (EEC) No 805/68 were determined by Commission Regulation (EEC) No 2226/78 (2), as last amended by Regulation (EEC) No 2298/8 1 (3 ) ; whereas , by way of derogation from Article 6 ( 1 ) and (2) of Regulation (EEC) No 805/68 , coefficients and buying-in prices are not to be fixed for Greece until 6 September 1981 pursuant to Regulation (EEC) No 2297/81 (4 ) ; whereas the period for recording beef and veal prices on Greek representative markets is suffi ­ ciently long to make it possible to fix such coeffi -' cients ; whereas that involves fixing certain interven ­ Annex I to Regulation (EEC) No 2226/78 is hereby replaced by Annex I to this Regulation . Article 2 The Annex to Regulation (EEC) No 980/81 is hereby replaced by Annex II to this Regulation . Article 3 This Regulation shall enter into force on 7 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p . 24 . ( 2) OJ No L 261 , 26 . 9 . 1978 , p . 5 . ( 3 ) OJ No L 225, 11 . 8 . 1981 , p . 8 . (4 ) OJ No L 225 , 11 . 8 . 1981 , p . 7 . ( 5 ) OJ No L 99 , 10 . 4 . 1981 , p . 25 . 5 . 9 . 81 Official Journal of the European Communities No L 252/7 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I DEUTSCHLAND Bullen A 1,08 Ochsen A 1 ,03 BELGIQUE/BELGIE Boeufs 55% / Ossen 55% 1,03 Taureaux 55% / Stieren 55% 1,02 DANMARK Stude I 0,92 Tyre P 0,94 Ungtyre I 0,98 GRÃ CE Ã Ã Ã Ã Ã ¿Ã  B 1,15 Ã Ã Ã Ã Ã ¿Ã  Ã  1,08 FRANCE BÃ ufs U 1,23 BÃ ufs R 1,11 BÃ ufs O 0,99 Jeunes bovins U 1,19 Jeunes bovins R 1,10 Jeunes bovins O 0,99 IRELAND Steers 1 0,92 Steers 2 0,90 ITALIA Vitelloni 1 1,25 Vitelloni 2 1,10 LUXEMBOURG BÃ ufs , taureaux extra 1,04 NEDERLAND Stieren , le kwaliteit 1,09 UNITED KINGDOM A. Great Britain Steers M 0,95 Steers H 0,94 B. Northern Ireland Steers L/M 0,93 Steers L/H 0,93 Steers T 0,91 No L 252/8 Official Journal of the European Communities 5 . 9 . 81 BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Ankaufspreis in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® Ã ¬Ã ³Ã ¿Ã Ã ¬Ã  &lt;Ã Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Buying-in price in ECU per 100 kg of product Prix d'achat en Ecus par 100 kilogrammes de produits Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Min im um Maksimum Intere Grenze Obere Grenze Ã Ã ± Ã Ã  Ã Ã ± Ã Ã ¿ Ã pio Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã pio Louer limit Upper limit Limite infÃ ©rieure Limite supÃ ©rieure Limite inferiore Limite superiore Ondergrenzen Bovengrenzen DEUTSCHLAND  Ganze oder halbe TierkÃ ¶rper und quartiers compenses ", stammend von : Bullen A Ochsen 288,338 294,361 282,692 288,715 BELGIQUE/BELGIE  Carcasses, demi-carcasses et quartiers compenses, provenant des :  Hele dieren , halve dieren en ,, compensated quarters " afkomstig van : BÃ ufs 55 % / Ossen 55 % 272,070 291,678 Taureaux 55 % / Stieren 55 % 268,393 288,002 quartiers compenses ' af : DANMARK  Hele og halve kroppe samt. Stude I Type P Ungtyre I 261,391 265,179 267,074 270,862 278,438 282,227 GRÃ CE  Ã £Ã Ã ¬Ã ³Ã ¹Ã ±, Ã ®Ã ¼Ã ¹Ã Ã Ã ¬Ã ³Ã ¹Ã ± Ã ºÃ ±Ã ¹ «quartiers compensÃ ©s » Ã ¬ÃÃ  : Ã Ã Ã Ã Ã ¿ B 316,964 319,405 Ã Ã Ã Ã Ã ¿ Ã  314.507 316,948 FRANCE  Carcasses, demi-carcasses et quartiers compensÃ ©s, provenant des : BÃ ufs U 314,915 329,928 BÃ ufs R 293,231 308,244 BÃ ufs O 275,551 290,563 Jeunes bovins U 296,734 308,41 1 Jeunes bovins R 283,390 295,067 Jeunes bovins O 263,374 275,051 IRELAND  Carcases, half-carcases and compensated quarters, from : Steers 1 257,450 262,558 Steers 2 249,408 254,516 5 . 9 . 81 Official Journal of the European Communities No L 252/9 Min i&gt; » n &gt; » Untere Grenze Ã Ã ±Ã Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Alaksimiim Obere Grenzt 'Ã Ã ½Ã Ã Ã ±Ã Ã ¿ Ã ¶pio Upper limit Limite supÃ ©rieure Limite superiore Bovengrenzen Louer limit Limite intÃ ©rieure Limite inferiore Ondergrenzen ITALIA Carcasse, mezzene e quarti compensati provenienti dai : Vitelloni 1 326,813 Vitelloni 2 308,884 334,963 317,034 LUXEMBOURG  Carcasses, demi-carcasses et quartiers compensÃ ©s. pro tenant des : BÃ ufs , taureaux extra 281,628 288,981 NEDERLAND  Hele dieren , halte dieren en  compensated quarters " afkomstig van : Stieren , le kwahteit 278,333 287,220 UNITED KINGDOM A. Great Britain  Carcases, half-carcases and compensated quarters, from : Steers M Steers H 267,888 265,043 271,605 268,760 B. Northern Ireland  Carcases, half-carcases and compensated quarters. from : Steers L/M Steers L/H Steers T 262,182 257,381 258,900 265,899 261,099 262,618